UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7225



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALVIN JERONES PURDIE, JR., a/k/a Purdie Boy,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Malcolm J. Howard,
District Judge. (CR-94-46, CA-02-191-H)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin Jerones Purdie, Jr., Appellant Pro Se.  Christine Blaise
Hamilton, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin Purdie seeks to appeal the district court’s judgment

denying his motion filed under 28 U.S.C. § 2255 (2000).    We have

reviewed the record and the district court’s order and conclude for

the reasons stated by the district court that Purdie has not made

a substantial showing of the denial of a constitutional right. See

United States v. Purdie, Nos. CR-94-46; CA-02-191-H (E.D.N.C. filed

June 14, 2002; entered June 17, 2002).     Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                2